Citation Nr: 1200368	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  03-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee and leg condition, to include as secondary to the Veteran's service-connected scar, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to February 1968. 

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2008 and August 2011, the Veteran testified at videoconference hearings before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings have been associated with the claims folder. 

The matter was previously before the Board, in January 2009 and February 2011, at which times it was remanded for additional development.  The claim is again before the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2009 remand, the Board directed that the Veteran be provided a VA examination and opinion as to whether it is at least as likely as not that the Veteran's current right knee and leg condition was related to his active service or proximately due to or permanently aggravated by his service-connected scar, right foot.  The record shows that in response to the Board's directives, a VA examination was provided in October 2009.  However, in reviewing the October 2009 examination report, the Board observes that the examiner only provided an opinion as to whether the Veteran's right knee/leg disability was due to his active duty.  She failed to provide an opinion as to whether such disability was proximately due to or permanently aggravated by the Veteran's service-connected scar, right foot.  The Board observes that the Veteran's August 2011 videoconference hearing transcript shows that the undersigned Acting Veteran's Law Judge also noted such deficiency in the October 2009 VA examination.  See August 2011 hearing transcript at 6-12.  Therefore, the October 2009 VA opinion is inadequate, and a new VA examination is warranted.

The 2009 Board remand also requested the development of VA treatment records and noted that the Veteran reported that he was seen by an orthopedist at the VAMC in Fresno, California in 1976 (perhaps a reference to the 1976 VA examination report of record which took place at that facility) and that he was treated for his knee and leg conditions at the VAMC in Birmingham, Alabama, from 1980 to 1988 and from 1996 to the present.  Subsequent development resulted in a June 2009 letter from the Fresno VAMC which stated:  "[t]he system of records named by you does not contain a record retrievable by your name or file number.  One medical chart was permanently transferred to VA-Birmingham, Alabama on 4/17/79.  Please contact that facility for copies of patient's medical records."  A subsequent request from the AMC asked the VAMC Birmingham to "provide any and all available treatment records for the above veteran dating from 1/01/2000."  Thus, it appears that VA records dated prior to January 1, 2000, located at the VAMC Birmingham, including the medical chart transferred from Fresno in 1979, remain outstanding and must be obtained and associated with the claims folder. 

Given the foregoing, compliance with the January 2009 remand has not been fully accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that the issue of entitlement to service connection for a right knee and leg condition, to include as secondary to the Veteran's service-connected scar, right foot, is not ready for appellate review and must be remanded to obtain the requested medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records of the Veteran located at the VAMC Birmingham, Alabama, or its archives, dated prior to January 1, 2000, and including a medical record transferred from the Fresno VAMC in 1979; treatment records from 1980-1988 and treatment records from 1996-2000.  All documentation of record requests and responses should be included in the claims folders.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any right knee and leg condition found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The following opinions should be provided:

a. If a right knee and/or leg condition is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%), that the Veteran's right knee and/or leg condition had its onset during service.  A complete rationale for all stated opinions must be provided with reference to any pertinent evidence in the record .

If the examiner determines that the Veteran's right knee and/or leg condition is not related to service, the examiner is asked to comment on:

b. Whether the Veteran's right knee and/or leg condition is proximately due to the Veteran's service-connected scar, right foot; or
c. Whether the Veteran's right knee and/or leg condition was permanently aggravated by the Veteran's service-connected scar, right foot.  

The examiner must provide a complete rationale for all stated opinions with reference to any pertinent evidence in the record. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

